


Exhibit 10.14
New Hire (2011 Plan) - UK Form        




CHENIERE ENERGY, INC.
2011 INCENTIVE PLAN
U.K. RESTRICTED STOCK GRANT


1.    Grant of Restricted Shares.   Cheniere Energy, Inc., a Delaware
corporation (the “Company”), hereby grants to ___________ (“Participant”) all
rights, title and interest in the record and beneficial ownership of ___________
shares (the “Restricted Shares”) of common stock, $0.003 par value per share, of
the Company (“Common Stock”), subject to the conditions described in this grant
of Restricted Shares (the “Grant”) and in the Company's 2011 Incentive Plan (the
“Plan”). The Restricted Shares are granted on ________, 2012 effective as of the
effective date of your Grant (the “Grant Date”). Unless otherwise defined in
this Grant, capitalized terms used herein shall have the meanings assigned to
them in the Plan.


2.    Effect of the Plan. The Restricted Shares granted to Participant are
subject to all of the provisions of the Plan and this Grant, together with all
of the rules and determinations from time to time issued by the Committees and
by the Board pursuant to the Plan; provided, however, that in the event of a
conflict between any provision of the Plan and this Grant document, the
provisions of this Grant document shall control. The Company hereby reserves the
right to amend, modify, restate, supplement or terminate the Plan without the
consent of Participant, so long as such amendment, modification, restatement or
supplement shall not materially reduce the rights and benefits available to
Participant hereunder, and this Grant shall be subject, without further action
by the Company or Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.


3.    Issuance and Transferability.    Restricted Shares awarded under the Plan
may be evidenced in such manner as the Company shall deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of Restricted Shares granted under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Shares and shall be held by the Company or by an escrow agent until
the forfeiture restrictions described in Section 4 expire and all required
withholding obligations as described in Section 14 of this Grant and the
provisions of the Plan have been satisfied. The Participant shall have all the
rights of a stockholder with respect to such shares, including the right to vote
and the right to receive dividends or other distributions paid or made with
respect to such shares. Such shares are not transferable except by will or the
laws of

1

--------------------------------------------------------------------------------




descent and distribution or as otherwise permitted under Section 16(f) of the
Plan. No right or benefit hereunder shall in any manner be subject to any debts,
contracts, liabilities, or torts of Participant or otherwise made subject to
execution, attachment or similar process except as provided by Section 16(f) of
the Plan.


4.    Risk of Forfeiture.   Participant shall, without further action of any
kind by the Company or Participant, immediately forfeit all rights to any
non-vested portion of the Restricted Shares in the event of termination,
resignation or removal from employment with the Company under circumstances that
do not cause Participant to become fully vested under the terms of the Plan or
this Grant. Restricted Shares that are forfeited shall be deemed to be
immediately transferred to the Company without any payment by the Company or
action by Participant, and the Company shall have the full and absolute right to
cancel any evidence of Participant's ownership of such forfeited Restricted
Shares and to take any other action necessary to demonstrate the Participant no
longer owns such forfeited Restricted Shares. Following such forfeiture,
Participant shall have no further rights with respect to the forfeited
Restricted Shares. Participant, by his or her acceptance of this Grant,
irrevocably grants to the Company a power of attorney to transfer Restricted
Shares that are forfeited to the Company and agrees to execute any documents
requested by the Company in connection with such forfeiture and transfer.


5.    Vesting.  The Restricted Shares shall vest and the forfeiture restrictions
shall lapse during Participant's Continuous Service in four equal annual
installments (at the rate of 25 percent per year) as follows: (i) 25 percent of
the Restricted Shares will vest on the date that is one year from the first day
of the month containing the Grant Date (the “Initial Vesting Date”), (ii) an
additional 25 percent of the Restricted Shares will vest on the first
anniversary of the Initial Vesting Date, (iii) an additional 25 percent of the
Restricted Shares will vest on the second anniversary of the Initial Vesting
Date, and (iv) the remaining portion of the Restricted Shares will vest on the
third anniversary of the Initial Vesting Date. Notwithstanding the foregoing,
any Restricted Shares not then vested shall vest in full immediately upon (a)
the occurrence, during Participant's Continuous Service, of a Change of Control
or (b) the death or Disability of Participant while performing Continuous
Service. Except as otherwise provided in the foregoing sentence, if
Participant's Continuous Service is terminated for any reason, any Restricted
Shares not then vested shall not vest (except as otherwise provided herein) and
shall be forfeited back to the Company.

2

--------------------------------------------------------------------------------








6.    Ownership Rights.   Subject to the restrictions set forth in this Grant
and the Plan, Participant is entitled to all voting and ownership rights
applicable to the Restricted Shares, including the right to receive any cash
dividends that may be paid on the Restricted Shares.


7.     Limitation on Rights. The Plan has been established voluntarily by the
Company, is discretionary in nature and may be modified, suspended or terminated
by the Company at any time, as provided in the Plan and this Grant.
Participant's participation in the Plan does not create a right to futher
employment with the Company or any of its subsidiaries and does not interfer
with the ability of the Company or Participant's employer to terminate
Participant's employment relationship at any time with or without cause.
Participant's participation in the Plan is voluntary. The future value of the
Restricted Shares is unknown and cannot be predicted with certainty. No claim or
entitlement to compensation or damages arises from forfeiture or termination of
the Restricted Shares or diminution in value of the Restricted Shares and
Participant irrevocably releases the Company and Participant's employer from any
such claim that may arise. Except as otherwise provide in Section 5 hereof, in
the event of Participant's termination of employment with the Company or
Participant's employer, Participant's right to the Restricted Shares under the
Plan will terminate effective as of of (i) the date that Participant is no
longer employed or (ii) if earlier, the date the Participant gives or receives
notice for termination of employment.


8.    No Right to Future Grants. This Grant is voluntary and occasional and does
not create any contractual or other right to receive future Restricted Shares or
other Awards (as defined under the Plan) or benefits in lieu of this Grant even
if Restricted Shares or other Awards have been granted repeatedly in the past.
All decisions with respect to future grants of Restricted Shares or other
Awards, if any, will be at the sole discretion of the Company. The Restricted
Shares granted under the Plan are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company and
are outside the scope of Particpant's employment contract, if any.

3

--------------------------------------------------------------------------------








9.    Extraordinary Item of Compensation. This Grant is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-term service awards, pension or retirement benefits or
similar payments. Moreover, insofar as Participant is an employee of the Company
or any Affiliate, Particpant's particpation in the Plan and the rights hereunder
are not part of Participant's employment or contract of employment with the
Company or any Affiliate. In the event the Participant is not an employee of the
Company, this Grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, this Grant will not be
interpreted to form an employment contract with Particpant's employer or any
subsidiary or affiliate of the Company.
    
10.    Reorganization of the Company.   Subject to Section 15 of the Plan, the
existence of this Grant shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business; any merger or consolidation of the Company; any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the Restricted Shares or the rights thereof; the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
    
11.    Recapitalization Events.   In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company as contemplated by the Plan (“Recapitalization Events”), adjustments
shall be made with respect to the Restricted Shares as provided for in the Plan
and then for all purposes references herein to Common Stock or to Restricted
Shares shall mean and include all securities or other property (other than cash)
that holders of Common Stock of the Company are entitled to receive in respect
of Common Stock by reason of each successive Recapitalization Event, which
securities or other property (other than cash) shall be treated in the same
manner and shall be subject to the same restrictions as the underlying
Restricted Shares.

4

--------------------------------------------------------------------------------






    
12.    Certain Restrictions.   By accepting this Grant, Participant acknowledges
that he or she has received a copy of the Plan and agrees that Participant will
enter into such written representations, warranties and agreements and execute
such documents as the Company may reasonably request in order to comply with the
securities law or any other applicable laws, rules or regulations, or with this
document or the terms of the Plan.
    
13.    Amendment and Termination; Waiver. This Grant, together with the Plan,
constitutes the entire agreement by the Participant and the Company with respect
to the subject matter hereof, and supersedes any and all prior agreements or
understandings between the Participant and the Company with respect to the
subject matter hereof, whether written or oral. Except as provided otherwise in
Section 2, no amendment or termination of this Grant shall be made by the
Company at any time without the written consent of Participant. Any provision
for the benefit of the Company contained in this Grant may be waived in writing,
either generally or in any particular instance, by the Company. A waiver on one
occasion shall not be deemed to be a waiver of the same or any other breach on a
future occasion.     


14.     Tax Reporting and Tax Payment Liability.     Regardless of any action
the Company or Participant's employer takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains Participant's responsibility and the Company and/or
Participant's employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant or
vesting of the Restricted Shares and the subsequent sale of shares of Common
Stock and (b) do not commit to structure the terms of the Grant or any aspect of
the Restricted Shares to reduce or eliminate Participant's liability for
Tax-Related Items.


Prior to the vesting of the Restricted Shares, Participant shall pay or make
adequate arrangements satisfactory to the Company and/or Participant's employer
to satisfy all withholding and payment on account obligations of the Company
and/or Participant's employer. In this regard, Participant authorizes the
Company and/or Participant's employer to withhold all applicable Tax-Related
Items legally payable by Participant from Participant's wages or other cash
compensation paid to Participant by the Company and/or Participant's employer or
from proceeds of the sale of shares of Common Stock acquired upon the vesting of
the Restricted Shares. Participant shall pay to the Company or Participant's
employer any amount of Tax-Related Items that the Company or the Participant's
employer may be required to withhold as a result of Participant's

5

--------------------------------------------------------------------------------




participation in the Plan. The Company may refuse to deliver shares of Common
Stock upon the vesting of Restricted Shares if Participant fails to comply with
Participant's obligations in connection with the Tax-Related Items as described
in this Section 14.


If the Company so requires, Participant shall enter into an election under
section 431 of the Income Tax (Earnings and Pensions) Act 2003. Upon the making
of such election, the Company and/or Participant's employer shall have the right
to take any action as may be necessary to comply with related reporting
obligations and withholding obligations in respect of income tax and National
Insurance Contributions which may arise from the making of such election.


If the Participant is also subject to US taxes, Participant agrees that (a) if
he or she makes a timely election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, with regard to the Restricted Shares, Participant will
so notify the Company in writing at the time Participant makes such election and
provide a copy thereof to the Company, so as to enable the Company to timely
comply with any applicable governmental reporting requirements and (b) the
Company shall have the right to take any action as may be necessary or
appropriate to satisfy any federal, state or local tax withholding obligations,
provided, however, that except as otherwise agreed in writing by the Participant
and the Company, if Participant is an Executive Officer or an individual subject
to Rule 16b-3 such tax withholding obligations will be effectuated by the
Company withholding a number of shares of Common Stock from the Grant having a
Fair Market Value equal to the amount of such tax withholding obligations (at
the minimum tax rate required by the Code). The Company's obligation to deliver
Restricted Shares to Participant upon the vesting of such shares is subject to
the satisfaction of any and all applicable federal, state and local income and
employment tax withholding requirements.

6

--------------------------------------------------------------------------------






    
15.    Assumption of Employer NIC Liability. By accepting this Grant, to the
extent allowable by applicable law, Participant consents to and agrees to
satisfy any liability the Company and/or any subsidiary realizes with respect to
Secondary Class 1 National Insurance Contribution payments required to be paid
by the Company and/or any subsidiary in connection with the vesting of the
Restricted Shares or subsequent sale of the underlying Common Stock. Participant
authorizes the Company or any subsidiary to withhold any such Secondary Class 1
National Insurance Contributions from the payroll or the sale of a sufficient
number of shares of Common Stock upon vesting of the Restricted Shares. In the
alternative, Participant agrees to make payment on demand for such contributions
by cash or check to the Company or any subsidiary that will remit such
contributions to HM Revenue & Customs. If additional consents and/or any
elections are required to accomplish the foregoing, Participant agrees to
provide them promptly upon request. If the foregoing is not allowed under
applicable law, the Company may rescind the grant of Restricted Shares.


16.     Authorization of Withholding, Deduction of Payment Within 30 Days.
Participant agrees and authorizes that any withholding deduction or payment
indicated above must occur within 30 days of the vesting of the Restricted
Shares. Participant acknowledges that failure to withhold, deduct or pay income
tax within the 30-day period may result in an additional income tax charge
arising.


17.    Data Privacy Consent. Participant explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of
Participant's personal data as described in this document by and among, as
applicable, Participant's employer and the Company and any of its subsidiaries
for the exclusive purpose of implementing, administering and managing
Participant's participation in the Plan. Participant understands that the
Company and Participant's employer hold certain personal information about
Participant, including, but not limited to, Participant's name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Restricted Shares or any other entitlement
to shares of Common Stock awarded, canceled, vested, unvested or outstanding in
Participant's favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Participant understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Participant's country, or
elsewhere, and that the recipient's country may have different data privacy laws
and protections than Participant's country. Participant understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting the Company's Vice President of Human Resources and
Administration. Participant authorizes the recipients

7

--------------------------------------------------------------------------------




to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant's
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom Participant may elect to
deposit any shares of Common Stock acquired upon vesting of the Restricted
Shares. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant's participation in the
Plan. Participant understands that Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company's Vice President of
Human Resources and Administration. Participant understands, however, that
refusing or withdrawing of consent may affect Participant's ability to
participate in the Plan. For more information on the consequences of
Participant's refusal to consent or withdrawal of consent, Participant may
contact the Company's Vice President of Human Resources and Administration.


18.    Severability.   In the event that any provision of this Grant shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable and shall not affect the remaining provisions of this Grant, and
the Grant shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein. Whenever required by the
context, pronouns and any variation thereof shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural and
vice versa. The captions and headings used in the Grant are inserted for
convenience and shall not be deemed a part of the Grant granted hereunder for
construction or interpretation.


19.    Crediting Par Value. In connection with the issuance of the Restricted
Shares pursuant to this Grant and as a result of the expectations of the Company
and Participant of Participant's performance of future services for the Company
or an Affiliate, the Company will transfer from surplus to stated capital the
aggregate par value of the Restricted Shares.

8

--------------------------------------------------------------------------------






    
20.    Governing Law.   The Grant shall be construed in accordance with the laws
of the State of Delaware to the extent that federal law does not supersede and
preempt Delaware law.


21.    Counterparts. This Grant may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.


IN WITNESS WHEREOF, the Company has executed the Grant as of the date first
above written.


CHENIERE ENERGY, INC.


By: ______________________________________                     


Name: ____________________________________                     
                            
Title: ______________________________________                    




ACKNOWLEDGEMENT AND ACCEPTANCE OF GRANT BY PARTICIPANT. This Grant has been
issued and delivered to Participant by electronic means as provided for under
the Plan. Participant's access and electronic acceptance of this Grant using
Participant's personal identification number assigned to Participant by the
Company shall constitute Participant's electronic signature and acceptance of
the terms and conditions of the Grant as well as the following: (i) Participant
acknowledges and agrees that the Restricted Shares subject to this Grant shall
vest and the forfeiture restrictions shall lapse, if at all, only during the
period of Participant's Continuous Service or as otherwise provided in this
Grant (not through the act of being granted the Restricted Shares) and (ii)
Participant acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Grant subject to all of the terms and provisions hereof and thereof.



9